Citation Nr: 1100693	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  10-36 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Hartford, 
Connecticut Department of Veterans Affairs (VA) Regional Office 
(RO) in January and February of 2009. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's asbestosis has been evaluated at the 30 percent 
rate under 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).  Under 
this section, one basis for a higher (60 percent) evaluation is 
evidence of maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  The 
Veteran's January 2009 VA examination report, however, does not 
contain findings as to maximum exercise capacity.  The Board also 
notes that, in a November 2010 statement, the Veteran indicated 
that he was currently experiencing "increased shortness of 
breath, and increased mucus buildup" in his lungs.  A further VA 
examination, containing the complete and updated information 
needed for rating purposes, is thus "necessary" under 38 C.F.R. 
§ 3.159(c)(4) (2010).  See VAOPGCPREC 11-95 (April 7, 1995) (a 
rating reexamination is warranted when the Veteran asserts an 
increase in the severity of a disability).

Additionally, February 2010 records from the Yale New Haven 
Hospital (Winchester Clinic) in New Haven, Connecticut indicate 
that a "PA & Lat Chest" examination was requested, but the 
report of such radiological studies is not included with the 
claims file.  The Veteran also noted in a March 2010 statement 
that a CT scan had been ordered.  Corresponding reports should be 
requested on remand.  38 C.F.R. § 3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After securing a signed release form, 
with full address information, records from 
the Yale New Haven Hospital (Winchester 
Clinic) dated from February 2010 and 
thereafter, including x-ray and CT scan 
reports, should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Then, the Veteran should be afforded a 
VA pulmonary examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected asbestosis.  The examiner must 
review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary 
should be performed.  The report must 
specifically include FVC percent predicted 
and DLCO (SB) percent predicted, as well as 
indicate the Veteran's maximum exercise 
capacity (for example, is it less than 
20/ml/kg/min oxygen consumption) with 
cardiorespiratory limitation or cor 
pulmonale or pulmonary hypertension. All 
opinions expressed must be supported by 
complete rationale.  It should also be 
noted whether there is the requirement of 
outpatient oxygen therapy.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's appeal should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



